Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 September 09, 2015

The Court of Appeals hereby passes the following order:

A15A2232. BASKIN v. HALE.

      This appeal was docketed on July 24, 2015. To date, appellant Shannon Baskin
has not filed a brief as required by Court of Appeals Rule 23 (a).1 Accordingly, this
appeal is hereby dismissed pursuant to Court of Appeals Rules 7 and 23 (a).



                                       Court of Appeals of the State of Georgia
                                                                            09/09/2015
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.




      1
         Court of Appeals Rule (a) requires an appellant to file a brief containing an
enumeration of errors within 20 days after the appeal is docketed and further provides
that “[f]ailure to file within that time, unless extended upon motion for good cause
shown, may result in the dismissal of the appeal, and may subject the offender to
contempt.”